Case 4:20-cv-00645 Document 1 Filed on 02/21/20 in TXSD Page 1 of 12

PETITION FOR WRIT OF HABEAS CORPUS: 28 USC §2254 (Rev. 9/10)
ADOPTED BY ALL FEDERAL COURTS IN TEXAS

. IN THE UNITED STATES DISTRICT COURT

FOR THE Du hun ) DISTRICT OF TEXAS

Louston. DIVISION

ve

PETITION FOR A WRIT OF HABEAS CORPUS BY
A PERSON IN STATE CUSTODY

CK, hc A h teu Py -obowon
PETITIONER S CURRENT PLACE OF CONFINEMENT
(Full name of Petitioner) .

Ws | 22.24640/

 

 

PRISONER ID NUMBER
RESPONDENT CASE NUMBER
(Name of TDC] Director, Warden, Jailor, or (Supplied by the District Court Clerk)

authorized person having custody of Petitioner)

 

INSTRUCTIONS - READ CAREFULLY

I. The petition must be legibly handwritten or typewritten and signed and dated by the petitioner,
under penalty of perjury. Any false statement of an important fact may lead to prosecution for
perjury. Answer all questions in the proper space on the form.

2. Additional pages are not allowed except in answer to questions 11 and 20. Do not cite legal
authorities. Any additional arguments or facts you want to present must be in a separate
memorandum. The petition, including attachments, may not exceed 20 pages.

3. Receipt of the $5.00 filing fee or a grant of permission to proceed in forma pauperis must occur
before the court will consider your petition.

4. Hf you do not have the necessary filing fee, you may ask permission to proceed in forma pauperis.
To proceed in forma pauperis, (1) you must sign the declaration provided with this petition to
show that you cannot prepay the fees and costs, and (2) if you are confined in TDCJ-CID, you
must send in a certified Jn Forma Pauperis Data Sheet form from the institution in which you are
confined. If you are in an institution other than TDCJ-CID, you must send in a certificate
completed by an authorized officer at your institution certifying the amount of money you have
on deposit at that institution. If you have access or have had access to enough funds to pay the
filing fee, then you must pay the filing fee.

 
Case 4:20-cv-00645 Document 1 Filed on 02/21/20 in TXSD Page 2 of 12

Only judgments entered by one court may be challenged in a single petition. A separate petition
must be filed to challenge a judgment entered by a different state court.

Include all of your grounds for relief and all of the facts that support each ground for relief in this
petition.

Mail the completed petition and one copy to the U. S. District Clerk. The “Venue List” in your
unit law library lists all of the federal courts in Texas, their divisions, and the addresses for the
clerk’s offices. The proper court will be the federal court in the division and district in which you
were convicted (for example, a Dallas County conviction is in the Northern District of Texas,
Dallas Division) or where you are now in custody (for example, the Huntsville units are in the
Southern District of Texas, Houston Division),

Failure to notify the court of your change of address could result in the dismissal of your case.

 

Ww

PETITION

hat are you challenging? (Check all that apply)

 

A

em A judgment of conviction or sentence, (Answer Questions 1-4, 5-12 & 20-25)
probation or deferred-adjudication probation.

oO A parole revocation proceeding. (Answer Questions [-4, 13-14 & 20-25)

j ing. (Answer Questions 1-4,15-19 & 20-25)

tat /* (Answer Questions 1-4, [0-11 & 20-25)

tntS&

  
 
 

   

Il petitioners must answer questions 1-4:

 

Note: In answering questions 1-4, you must give information about the conviction for the sentence you
are presently serving, even if you are challenging a prison disciplinary action, (Note: Ifyou are challenging
a prison disciplinary action, do not answer questions 1-4 with information about the disciplinary case.
Answer these questions about the conviction for the sentence you are presently serving.) Failure to follow
this instruction may result in a delay in processing your case.

1.

Name and location of the court (district and county) that entered she judgment_pf conviction and
sentence that you are presently serving or that is under attack: A 6S

Stn | uct ot ( oan (73 fe

 

Date of judgment of conviction: 2: AT- 20/7

Length of sentence: 5 u L&cs ae the. tal 0th uditehod. taercualhs UBS VAS

Identify the docket numbers (if known) nO crimes,of which you were convicted that you wish
to challenge in this habeas action: LB

 

 

 
Case 4:20-cv-00645 Document1 Filed on 02/21/20 in TXSD Page 3 of 12

Judgment of Conviction or Sentence, Probation or Deferred-Adjudication Probation:

5. What was your plea? (Check one) © Not Guilty wcilty ' [J Nolo Contendere
6. Kind oftrial: (Check one) Jury  @4fdge Only

7. ° Did you testify attrial? O Yes” Re

8 Did you appeal the judgment of conviction? O Yes No

9, If you did appeal, in what appellate court did you file your direct appeal? LSt- { QucH of
Ang & af Cause Number (if known) Oo “/ 7 -QO 2¥H2
What was the result of your direct appeal (affirmed, modified or reversed)?_(h bhiven tht
What was the date of that decision? 3 Fal q vi [- 27-73

If you filed a petition for discretionary review after the decision of the court of appeals, answer the
following:

Grounds raised: Ab [per eof , lea of Gs we Ie LI Otte

 

Result: Abt rata bid Caucty uderweat
Date ofresult:_ J (-_ 5-19 Cause Number (if own) pd m OKs ae 9

' If you filed a petition for a writ of certiorari with the United States Supreme Court, answer the
following:

Result: / M [A

Date of result:

 

10. Other than a direct appeal, have you filed any petitions, applications or motions from this judgment
in any court, state or federal? This includes any state applications for a writ of habeas corpus that

you may have filed. O Yes ONo
_ 11. Ifyour answer to 10 is “Yes,” give the following information:

Name of court:

 

 

Nature of proceeding:

Cause number (if known):

 

 
12.

Case 4:20-cv-00645 Document1 Filed on 02/21/20 in TXSD Page 4 of 12

Date (month, day and year) you filed the petition, application or motion as shown by a file-stamped
date from the particular court:

 

Grounds raised:

 

 

Date of final decision:

 

What was the decision?

 

Name of court that issued the final decision:

 

As to any second petition, application or motion, give the same information:

 

Naine of court:

 

Nature of proceeding:

 

Cause number (if known):

 

Date (month, day and year) you filed the petition, application or motion as shown by a file-stamped
date from the particular court:

 

Grounds raised:

 

 

Date of final decision:

 

What was the decision?

 

Name of court that issued the final decision:

 

If you have filed more than two petitions, applications, or motions, please attach an additional
sheet of paper and give the same information about each petition, application, or motion.

Do you have any future sentence to wo you finish serving the sentence you are attacking
in this petition? O Yes 0

(a) If your answer is “yes,” give the name and location of the court that imposed the sentence
to be served in the future:

 

 

(b) Give the date and length of the sentence to be served in the future:

 
Case 4:20-cv-00645 Document1 Filed on 02/21/20 in TXSD Page 5 of 12

(c) Have you filed, or do you intend to file, any petition attacking the judgment for the
sentence you must serve in the future? O Yes O No

Parole Reyocation: . J,
13. Date and location of your parole revocation: A 4

¥

14. Haveyou filed any petitions, applications, or motions in any state or federal court challenging your
parole revocation? 0 Yes ONo

If your answer is “yes,” complete Question 11 above regarding your parole revocation.

Disciplinary Proceedings:

15.“ For your origi conviction was there a finding that you used or exhibited a deadly weapon?
O Yes o

16. Are you eligible for release on mandatory supervision? O Yes ONo

17, Name and location of the TDCJ Unit where you were found guilty of the disciplinary violation:

4
f

What was the nature of the disciplinary charge against you?

 

Disciplinary case number:
Tt

 

18. Date you were found guilty of the disciplinary violation:

 

Did you lose previously earned good-time days? OYes O No

If your answer is “yes,” provide the exact number of previously earned good-time days that were
forfeited by the disciplinary hearing officer as a result of your disciplinary hearing:

 

Identify all other punishment imposed, including the length of any punishment if applicable and

any changes in custody status:
Ap

 

 

19. Did you appeal the-finding of guilty through the prison or TDCJ grievance procedure?
0 Yes Oo A

f

If your answer to Question 19 is “yes,” answer the following:

Step] Result:

 

 
Late OL KROSULL,

Case 4:20-cv-00645 Document 1 Filed on 02/21/20 in TXSD Page 6 of 12
Step 2 Result:

 

 

Date of Result:

 

ILnetitioners must auswer remainin stions:

20. For this petition, state every ground on which you claim that you are being held in violation of the
Constitution, laws, or treaties of the United States. Summarize briefly the facts supporting each
ground, If necessary, you may attach pages stating additional grounds and facts supporting them.

CAUTION; To proceed in the federal court, you must ordinarily first exhaust your available state-
court r ies on each ground on which you request action by the federal court, Also, if you fai

to set forth all the grounds in this petition, you may be barred from presenting additional grounds
at a later date.

A. GROUND ONE: ) RI Kk { ode. 207 ( GQ \b)

Coarsad mat, Renewal, oe Lact: losr 0. ot Court Rewacds

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Duracol shows 12. 1712-1 ¢ fetitione—Chacherinn Svashedary 3.99 ti stondorel Moers
ples freass whith hod thick offi 2 Lite frac ki GN ty Suits tftu Aozd_pumettee
Puke to Withdraw gua Hy far 2. Petit rau ever Se qy7 tal acw ples. a woartrneSs

, 2, ty Lt Ohturuate /e 12-16 b seratthang out

detts ed her narne, eal thr-ouscyacesented Petrone
original So adttr ec cateel Tlie as a6 (ttr7tat te Gr p/te OFF usl-On 2-33-4
B. GROUNDTWO:/% US Code /50¢

Obstruction of Couck Onlers

Supporting facts (Do not argue or cite law, Just state the specific facts that support your claim.):

 

 

W} Chto | “2 tat ue process
under La cadlona. Oder +) ndlgrmeat Yat allowe petrbione
be whet Helen fs gad plea. dete Q-127by oad thea the wserghts te
lbh fal/ txtens o f Jaw $8 JOY e 1710 Ltnth, See sypreet3- Leche Kells’

—_—
i henj 2st, nted Athmey Adar Du lotro
fals& cation ot plew cotuments rest red as W0laKon Of SVWendeza!
Cstrt orde- + jadguer.

-6-

~

a

 
 

Case 4:20-cv-00645 Document 1 Filed on 02/21/20 in TXSD Page 7 of 12

c. crounpturee: / T1/S Coole. arqila\h)
Cocealmer, hema lor Lyetateas 0 lowes Letords

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Susy Becder Tewlge bel, L Lobetson LolsL, et Orde of Neberred

Adyuchtatians cased 2-89-17 Dede felse peporredl pele boat —

-

4 3 of he Sere
A104) AL 03 Siaed fay Luckoner, Pehitiatec WAS 1A

Hpscess + Conaty. Lal withowt tovase/ anor ebeur L-LT-UD 1 L241)
h

ert prtsen etal vith vorder deterred. GN uch tat ‘Or .-
D. GROUND FOUR:

 

 

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

21.  Reliefsought in this petition:

 

 

 

 

 

 

 

 

 
22,

23.

24,

25.

Case 4:20-cv-00645 Document1 Filed on 02/21/20 in TXSD Page 8 of 12

Have you previously filed a federal habeas petition attacking the same conviction, parole
revocation, or disciplinary proceeding that you are attacking in this petition? OYes GNe
Lf your answer is “yes,” give the date on which each petition was filed and the federal court in
which it was filed. Also state whether the petition was (a) dismissed without prejudice, (b)
dismissed with prejudice or (c) denied.

 

 

If you previously filed a federal petition attacking the same conviction and such petition was
denied or dismissed with prejudice, did you receive permission from the Fifth Circuit to file a

second petition as required by 28 U.S.C. § 2244(b)(3) and (4)? OGYes No

Are any of the grounds listed in question 20 above presented for the first time in this petition?
O Yes 0

If your answer is “yes,” state briefly what grounds are presented for the first time and give your
reasons for not presenting them to any other court, either state or federal.

 

 

 

Do you have any petition or appeal now pending (filed and not yet see court, either
state or federal, for the judgment you are challenging? 0 Yes 0

If“yes,” identify each type of proceeding that is pending (i.e., direct appeal, art. 11.07 application,
or federal habeas petition), the court in which each proceeding is pending, and the date each
proceeding was filed.

 

 

Give the name and address, if you know, of each attorney who represented you in the following
stages of the judgment you are challenging:

(a) At preliminary hearing:

 

(b) — Atarraignment and plea:

 

(c) At trial:

 

(d) At sentencing:

 

(c) On appeal:

 

(f In any post-conviction proceeding:

 
Case 4:20-cv-00645 Document1 Filed on 02/21/20 in TXSD Page 9 of 12

(g) On appeal from any ruling against you in a post-conviction proceeding:

 

Timeliness of Petition:

26. If your judgment of conviction, parole revocation or disciplinary proceeding became final over one
year ago, you must explain why the one-year statute of limitations contained in 28 U.S.C. §

2244(d) does not bar your petition.’

 

 

 

 

 

 

' The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), as contained in 28 U.S.C. § 2244(d),
provides in part that:

( A one-year period of timitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall nto from the Intest of -

(A) the date on which the judgment became final by the conclusion of direet review or the expiration of
the time for sccking such review;

(B) the date on which the impediment to filing an application created by State action in violation of the
Constitution or laws of the United States is removed, if the applicant was prevented from filing by
such State action;

(c) the date on which the constitutional right asserted was initially recognized by the Supreme Court, if
the right has been newly recognized by the Supreme Court and made retroactively applicable to
cases on collateral review; or

(DP) the date on which the factual predicate of the claim or claims presented could have been discovered
through the exercise of due diligence.

(2) The time during which a properly filed application for State post-conviction or other collateral review with
_respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
under this subsection.

 
 

Case 4:20-cv-00645 Document 1 Filed on 02/21/20 in TXSD Page 10 of 12

Wherefore, petitioner prays that the Court grant him the relief to which he may be entitled.

~
o

 

Signature of Attorney (if any)

 

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct
and that this Petition for a Writ of Habeas Corpus was placed in the prison mailing system on

(month, day, year).

 

Executed (signed) on (date).

Signature of Petitioher4required)

Petitioner’s current address: 19 y Orendord Detv C [low Storr, Teyas
22047

 

-10-
2192020 Casa M.S Padp SAI UFo“eRAetaRh RENE! ETHER ORATON / SF iAH BBLS Hie pa! fpmpion institute

18 U.S. Code § 2071. Concealment, removal, or
mutilation generally

U.S. Code Notes

 

(a) Whoever willfully and unlawfully conceals, removes, mutilates,
obliterates, or destroys, or attempts to do so, or, with intent to do so takes
and carries away any record, proceeding, map, book, paper, document, or
other thing, filed or deposited with any clerk or officer of any court of the
United States, or in any public office, or with any judicial or public officer
of the United States, shail be fined under this title or imprisoned not more
than three years, or both.

(b) Whoever, having the custody of any such record, proceeding, map,
book, document, paper, or other thing, willfully and unlawfully conceals,
removes, mutilates, obliterates, falsifies, or destroys the same, shall be
fined under this title or imprisoned not more than three years, or both;
and shall forfeit his office and be disqualified from holding any office under
include the office held by any_person as a retired officer of the Armed
Forces of the United States.

(June 25, 1948, ch. 645, 62 Stat. 795; Pub. L. 101-510, div. A, title V,
§552(a), Nov. 5, 1990, 104 Stat. 1566; Pub. L. 103-322, title XXXII,
§330016(1)(1), Sept. 13, 1994, 108 Stat. 2147.)

 

 

https:/Avww.law.comell.edu/uscode/text/1 8/2071 13
2119/2020 Case 4:20-(8H0 BS § ERIC TATENTEOR © RoE rset IBF 229994 YF KEKE HY Lesa (peor atiegrineaute

18 U.S. Code § 1509. Obstruction of court orders

U.S. Code Notes

 

Whoever, by threats or force, willfully prevents, obstructs, impedes, or
interferes with, or willfully attempts to prevent, obstruct, impede, or interfere
with, the due exercise of rights or the performance of duties under any order,
judgment, or decree of a court of the United States, shall be fined under this
title or imprisoned not more than one year, or both.

 

No injunctive or other civil relief against the conduct made criminal by this
section shall be denied on the ground that such conduct is a crime.

# U.S. Code Toolbox

Ww ... Articles fr Wex
Table of Popular Names
Parallel Table of Authorities
How current is this?

https:/Avww.law.cornell.edu/uscode/text/1 8/1509 1/3
